Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16858957 filed on 04/27/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application CN 201910360744.7, filed 04/30/2019 (China).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 14 recited the claim limitation for “a vertical distance between a peak of the first intersection angle and the second surface is less than 3 m”. However, this phrase limitation is confusing, because it is unclear how it can be understood and treated. Specifically, it is unclear how can there be some or any vertical distance between a peak of the first intersection angle and the second surface, when the first intersection angle is defined between the second surface and a contour line of the inner lateral face connecting the first surface and the second surface, i.e. the peak of such angle is formed at the second surface? Moreover, the term peak of the angle is mathematical construct and not clearly tied to the actual structure of the light shield. Thus it is suggested to amend the claim and provide explanations for the above claim limitation. The above, limitation will be treated broadly to either mathematical descriptions and/or probable associated structures. 
 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou US 20190235140 A1.
In regard to independent claims 1, 8, 15, Chou teaches (see Figs. 1-6) an imaging lens (e.g. imaging lens assembly, e.g. 100, 200, 300, 400, Abstract, e.g. paragraphs [02, 05-08, 38-44, 71-80, 85-88, 91-94, 95-98], Figs. 1-5) comprising a lens module (as imaging lens assembly includes lens module e.g. transmitting lens 111 with light blocking element 130, e.g. paragraphs [38-44, 71-80, 85-88, 91-94]), the lens module comprising: a light shield (i.e. the light blocking element e.g. 130, 212, 330, 430, e.g. paragraphs [71-80, 85-88, 91-95]) comprising: 
a first surface facing an object side and defining a first central opening (i.e.as object side surface of 130 with central opening on object side 131, paragraphs [38-44, 71-80], see Figs. 1A-E, 2-4); 
a second surface facing an image side and defining a second central opening communicating with the first central opening (i.e.as image side surface of 130 with central opening on image side as image and object side openings are parts of central opening 131, paragraphs [38-44, 71-80], see Figs. 1A-E, 2-4);  
an outer lateral face connecting outer side edges of the first and second surfaces (i.e. as outer lateral surface(s) connecting outer edges of object and image side surfaces of 130, e.g. paragraphs [71-80], see Figs. 1A-E, 2-4); and 
an inner lateral face connecting inner side edges of the first and second surface surfaces (i.e. as inner lateral surface(s) connecting inner  edges of object and image side surfaces of 130, e.g. paragraphs [71-80], see Figs. 1A-E, 2-4); 
wherein a first intersection angle is defined between the second surface and a contour line of the inner lateral face connecting the first surface and the second surface (i.e. as angle between object side terminal surface e.g. 133a and image side surface of 130, similar to angle hereafter referred as  similar angle), but with respect to image side surface of 130, not image side terminal surface 133b, as depicted in e.g. Figs. 1A-B, 1E, 2-4, paragraphs [76, 85, 94]), the first intersection angle is a sharp corner (i.e. as  similar angle is a sharp corner, as depicted in e.g. Figs. 1A-B, 1E, 2-4, paragraphs [76, 85, 94]). 
Regarding claims 2 and 10, Chou teaches (see Figs. 1-6) that a central axis of the first central opening coincides with a central axis of the second central opening (i.e. as both the object side central opening and image side central opening of 130 are part of the same central opening 131 aligned along optical axis X, see Figs. 1A-E, paragraphs [73-76]).  
Regarding claims 3 and 11, Chou teaches (see Figs. 1-6) that a second intersection angle is defined between the contour line of the inner lateral face and a central axis of the first central opening (i.e. as the second angle defined by contour line of object-side terminal surface 133a and central optical axis X, see as depicted in e.g. Figs. 1A-B, 1E, paragraphs [73-76, 85, 94]). 
Regarding claims 4 and 12, Chou teaches (see Figs. 1-6) that the first central opening has a diameter greater than a diameter of the second central opening (i.e. as object side central opening has a diameter larger than the image-side central opening due to size of object-side terminal surface 133a, e.g. Figs. 1A-B, 1E, paragraphs [71-76, 85, 94]). 
  Regarding claims 9, Chou teaches (see Figs. 1-6) further comprising a first lens (i.e. as transmitting lens 111, paragraphs [71-76]), wherein the light shield is disposed in front of a surface of the first lens facing a light source (i.e. as 130 is in front surface of 111 facing the light source, i.e. object, Figs. 1A-B, 1E, paragraphs [71-76]).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chou US 20190235140 A1 in view of Takada US 20160011415 A1.
Regarding claims 5 and 13,  Chou teaches (see Figs. 1-6) the invention as set forth above, but is silent that a vertical distance between the first surface and the second surface is less than 30 m (however, Chou teaches that such distance as thickness of blocking elemenet or layer e.g. 430 which is a very thin layer light blocking element, e.g. paragraphs [95, 100-102], Figs. 4). 
However, Takada teaches in the same field of invention of optical lens, method for producing same, lens unit, image-capturing module, and electronic device (see e.g. Figs. 1-4 Title, Abstract, paragraphs [03, 06-16, 25-33, 41-42]) and further teaches that that a vertical distance between the first surface and the second surface is less than 30 m (i.e. as light shielding film 17 has a film thickness preferably 20 to 30 m and in the claimed above range, see paragraphs [41-42], obtaining necessary light shielding property and sufficient in a range where productivity is not lowered, and adhesion to the optical lens is satisfactorily maintained). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  specify the above vertical height or thickness of light blocking film shield of Chou according to teachings of Takada having vertical distance/height or  thickness in the above range in order to obtain necessary light shielding property and sufficient in a range where productivity is not lowered, and adhesion to the optical lens is satisfactorily maintained (see Takada, paragraphs [41]). 


Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chou US 20190235140 A1. 
Regarding claims 6 and 14 a vertical distance between a peak of the first intersection angle and the second surface is less than 3 m (as best understood given the 112 issues noted above, the  similar angle is angle between object side terminal surface e.g. 133a and image side surface of 130, so its peak is the intersection of line along 133a terminal surface and line along the image-side surface of 130, since the two lines intersect this vertical height is less than 3 m, as depicted in e.g. Figs. 1A-B, 1E, 2-4, paragraphs [76, 85, 94]). In the alternative that a different meaning of the above phrase for “vertical distance between a peak of the first intersection angle and the second surface” is sought, the above limitation is obvious as follows. Assuming that e.g. the above phrase corresponds to finite vertical height of the actual structure of light shield  from the lower edge of the contour line of inner lateral face to the second surface, Chou does not explicitly specify such vertical distance being less than 3 m. However, in Chou this vertical distance corresponds to vertical distance, i.e. distance projected onto optical axis X, from the sharp edge intersection of terminal surfaces 133a and 133b to the second or object side surface of 130, or in other words the vertical height is the projection of image-side terminal surface 133b onto optical axis X, and given the overall sizes of the lens assembly and e.g. central thickness 112  of 111 e.g. CT, see e.g. values in table paragraphs [76, 86, 94], due to proportionality the vertical height of image-side terminal surface 133b is in or close to the above range. If the above vertical height distance is close but just outside the above range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the terminal surfaces 133a, 133b and thus reducing the vertical height of image-side terminal surface into the above range in order to prevent and avoid generation of stray light, while enhance the efficiency for blocking unexpected lights, especially enhancing the light blocking efficiency of an area that the incident angle larger than the viewing angle when a strong light enters the imaging lens assembly, and also to reduce flashes generated during the molding process or the short shot situation caused by insufficient filling of the central opening  paragraphs[38, 47, 53]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chou US 20190235140 A1 in view of Wei US 20180299593 A1. 
Regarding claim 7, Chou teaches (see Figs. 1-6) the invention as set forth above, but is silent that material of the light shield is metal.
However, Wei teaches in the same field of invention of shielding unit and lens unit using the same  (see e.g. Figs. 1-2, Title, Abstract, paragraphs [01, 08-24]) and further teaches that material of the light shield is metal (i.e. as shading unit 1 is metal shading unit made by adopting metal to improve strength of its own structure, paragraphs [17-18]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  specify the material of the light shield of Chou according to teachings of Wei having metal shading unit made by adopting metal material, in order to improve strength of its own structure (see Wei, paragraphs [18]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wei US 20190179100 A1 (see Figs. 1-5 and their descriptions), Tobita US 10302896 B2 (see Figs. 1-2 and their descriptions), and Huang US 20150226931 A1 (e.g. Figs. 1-4 and their descriptions) also disclose features of instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872